Citation Nr: 1522682	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the recoupment of separation pay in the amount of $12,450.24 was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 award of benefits by the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas, before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

The Board notes that, at his hearing, the Veteran requested the Board to remand the issue of entitlement to service connection for headaches with instruction to the RO to issue a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  The record reflects that in November 2014 the Veteran filed a notice of disagreement with an October 2014 rating decision denying service connection for headaches.  The Veteran, however, withdrew this notice of disagreement via a December 2014 statement.  There is therefore no active appeal and the Board is without jurisdiction to remand the issue.


FINDING OF FACT

The Veteran received separation pay after October 1, 1996, in the amount of $16,600.32; that amount less federal income tax equals $12,450.24.


CONCLUSION OF LAW

The recoupment of separation pay by withholding disability compensation benefits in the amount of $12,450.24 (post-tax) was proper.  10 U.S.C.A. §§ 1174, 1174a (West 2014); 38 C.F.R. § 3.700 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Merits

The Veteran disputes VA's decision to recoup $12,450.24 from his service-connected disability compensation.

The recoupment of a veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2).  Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, such veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700(a)(3). 

Under 38 C.F.R. § 3.700(a)(5)(i), where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i).

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996).

Here, the Veteran was separated from active service in March 2007.  His DD Form 214 indicates that he received a special separation benefit in the amount of $16,600.32.  

In November 2007, the Veteran filed a claim seeking VA compensation for bilateral hearing loss, tinnitus, a lumbar strain, and dizzy spells due to gas exposure.  In a May 2008 rating decision, the RO granted service connection for tinnitus and a lumbar strain.  In a June 2008 letter, the RO informed the Veteran of the rating decision and that VA was withholding benefits equal to the after-tax amount of separation pay, $12,450.24.

In August 2008, the Veteran filed a notice of disagreement with the recoupment decision.  The Veteran stated that the $16,600.32 indicated on his DD 214 included $3,458.40 for accrued vacation leave pay, which is not subject to recoupment.  The Veteran reiterated his position in his March 2010 substantive appeal and at his March 2015 hearing before the Board.

Along with his notice of disagreement, the Veteran has supplied a data sheet of his payment for April 2007.  This record of his payment, however, clearly indicates that the $3,458.40 for accrued vacation leave pay was in addition to the $16,600.32 special separation benefits.  The two figures were separate line items that were added together to determine the Veteran's final separation pay before taxes were withheld.  

The Board therefore finds that the $16,600.32 figure on the Veteran's DD 214 represents special separation benefits in its entirety.  Because the benefit arose after September 30, 1996, the after-tax portion of the benefit is subject to recoupment from the Veteran's service-connected disability benefits.  Recoupment of separation pay in the amount of $12,450.24 was therefore proper, and restoration of benefits recouped must be denied.


ORDER

The recoupment of separation pay in the amount of $12,450.24 was proper, and restoration of benefits recouped is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


